ALLOWANCE with EXAMINER’S AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the following communication: Amendment filed on 02/08/2021.  
In the current Examiner’s Amendment, claims 1 and 13 have been amended.  Claims 2-5, 7-12 and 14-17 have been cancelled. Claims 1, 6, 13 and 18 are pending. Claims 1 and 13 are independent claims.

Examiner’s Amendment
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in several telephone interviews and email communications with the Attorney, Jim Baunach (Reg. #44527) starting from 2/22/2021.

The application has been amended as follows: 
Amendments to the Claims
1.	(Currently Amended)  An apparatus, comprising:
at least one computer processor; and
at least one non-transitory computer memory coupled to the at least one processor, the at least one non-transitory computer memory having computer-executable instructions stored thereon that, when executed by the at least one processor, cause the at least one processor to: 
generate an interactive graphical user interface including:

	one or more intervening buttons collinear with and overlapping the row of letter selection buttons, each of the one or more intervening buttons assigned one letter, wherein a letter of an intervening button separates different collections of one or more letters each assigned to adjacent letter selection buttons of the row, each collection of one or more letters for each letter selection button of a majority of the letter selection buttons is a collection of two letters, and the interactive graphical user interface has five letter selection buttons and four intervening buttons, each collection of one or more letters for each of four letter selection buttons of the five letter selection buttons is a collection of two assigned letters, and the collection of one or more letters for one of the five letter selection buttons is a collection of one letter; and
A text output display region coupled to the at least one processor, and wherein activation of a button displays in the text output display region an assigned letter of the activated button;
record an activation of a letter selection button of the two or more letter selection buttons as a selection of the collection of the one or more letters assigned to the activated letter selection button; and
Record an activation of an intervening button of the one or more intervening buttons as a selection of the collection of the one or more letters assigned to a letter selection button overlapped by the activated intervening button. 
6.	(Currently Amended) The apparatus of claim 1 wherein the interactive graphical user interface displays the row of letter selection buttons and collinear intervening buttons twice.
13.	(Currently Amended) A non-transitory computer storage medium having computer-executable instructions stored thereon that, when executed by the at least one processor, cause the at least one processor to: 
Generate an interactive graphical user interface including:
	two or more letter selection buttons arranged in a row of letter selection buttons on the interactive graphical user interface, each letter selection button of the two or more letter selection buttons assigned a collection of one or more letters;
	one or more intervening buttons collinear with and overlapping the row of letter selection buttons, each of the one or more intervening buttons assigned one letter, wherein a letter of an intervening button separates different collections of one or more letters each assigned to adjacent letter selection buttons of the row, each collection of one or more letters for each letter selection button of a majority of the letter selection buttons is a collection of two letters, and the interactive graphical user interface has five letter selection buttons and four intervening buttons, each collection of one or more letters for each of four letter selection buttons of the five letter selection buttons is a collection of two assigned letters, and the collection of one or more letters for one of the five letter selection buttons is a collection of one letter; and
A text output display region coupled to the at least one processor, and wherein activation of a button displays in the text output display region an assigned letter of the activated button;
record an activation of a letter selection button of the two or more letter selection buttons as a selection of the collection of the one or more letters assigned to the activated letter selection button; and
Record an activation of an intervening button of the one or more intervening buttons as a selection of the collection of the one or more letters assigned to a letter selection button overlapped by the activated intervening button. 


Allowable Subject Matter
5.	Claims 1, 6, 13 and 18 are allowable.
The following is an examiner’s statement of reasons for allowance: 
Independent claims 1 and 13 when considered as a whole, are allowable over the prior art of record.  
The following is an examiner’s statement of reasons for allowance:
The reference Forutanpour et al. (US PGPUB 2011/0050576) (hereinafter Forutanpour et al. (US PGPUB 2011/0050576) teaches generate an interactive graphical user interface including: two or more letter selection buttons arranged in a row of letter selection buttons on the interactive graphical user interface, each letter selection button of the two or more letter selection buttons assigned a collection of one or more letters (see Fig. 3 as one example of rows of two or more selectable letters; see Fig. 7 and [0056] as another example, showing a virtual keyboard as interactive graphic user interface with rows of two or more letter selection buttons; e.g., top row of keys of left hand portion 156; left hand fingertips will rest on the “W”, “E”, keys as letter selection and a collection of one or more letters [“W” as collection of one or more letters and “E” as another collection of one of more letters); each of the one or more intervening buttons assigned one letter (see Fig. 7 and [0056]-[0059], the top row of keys in the right hand portion 157 [as intervening buttons] may overlap the top row of keys of left hand portion 156 in an overlap region 158).  
The reference Kim et al. (US PGPUB, 2017/0228152) (hereinafter Kim) teaches the “collinear” feature as recited n “one or more intervening buttons collinear with and overlapping the row of letter selection buttons, each of the one or more intervening buttons assigned one letter (see Figs. 3A-3B and [0100]-[0104], showing collinear and overlapping letters, e.g., “w”, “o” “s”, ”a” or “a”, “e”, “s”, “t” are different examples of collinear and overlapping letters; for example, “e”, “t” are intervening letters collinear with and overlapping the row of letter selection buttons of “a”, “s” and “d”).
Forutanpour as modified by Kim fails to clearly teach or fairly suggest the combination of all limitations, specifically, the combination doesn’t teach amended new limitations as recited in the independent claims 1 and 13 as shown below. 
one or more intervening buttons collinear with and overlapping the row of letter selection buttons, each of the one or more intervening buttons assigned one letter, 
wherein a letter of an intervening button separates different collections of one or more letters each assigned to adjacent letter selection buttons of the row, each collection of one or more letters for each letter selection button of a majority of the letter selection buttons is a collection of two letters, and 
the interactive graphical user interface has five letter selection buttons and four intervening buttons, 
each collection of one or more letters for each of four letter selection buttons of the five letter selection buttons is a collection of two assigned letters, and the collection of one or more letters for one of the five letter selection buttons is a collection of one letter; and
a text output display region coupled to the at least one processor, and wherein activation of a button displays in the text output display region an assigned letter of the activated button.

The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims; thus are also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNG-MU T CHUANG whose telephone number is (571)270-7968.  The examiner can normally be reached on Monday - Friday 930-630 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JUNG-MU T. CHUANG
Primary Examiner
Art Unit 2179



/JUNG-MU T CHUANG/Primary Examiner, Art Unit 2179